 
Exhibit 10.18
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT


This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of February 15, 2011,
(the "Agreement") between BRIDGE BANK, NATIONAL ASSOCIATION ("Lender") and
Inuvo, Inc., a Nevada corporation, ("Grantor") is made with reference to the
Business Financing Agreement, dated as of the date hereof (as amended from time
to time, the "Financing Agreement'), between Lender and Grantor. Terms defined
in the Financing Agreement have the same meaning when used in this Agreement.
 
For  good  and  valuable  consideration,  receipt  of  which  is  hereby  acknowledged,  Grantor  hereby
covenants and agrees as follows:


To  secure  the  Obligations  under  the  Financing  Agreement,  Grantor  grants  to  Lender  a  security
interest  in  all  right,  title,  and  interest  of  Grantor  in  any  of  the  following,  whether  now  existing  or
hereafter acquired or created in any and all of the following property
(collectively, the "Intellectual Property Collateral"):


    (a) copyright rights, copyright applications, copyright registrations and
like protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held (collectively, the
"Copyrights"), including the Copyrights described in Exhibit A;


    (b) trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
such trademarks (collectively, the "Trademarks"), including the Trademarks
described in Exhibit B;


    (c) patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (collectively, the "Patents"),
including the Patents described in Exhibit C;


    (d) mask work or similar rights available for the protection of
semiconductor chips or other products (collectively, the "Mask Works");


    (e) trade secrets, and any and all intellectual property rights in computer
software and computer software products;
 
    (f) design rights;
 
    (g) claims for damages by way of past, present and future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above;
   
    (h) licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works, and all license fees and royalties arising from such
use to the extent permitted by such license or rights;
 
    (i) amendments, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and
 
    (j) proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.


The rights and remedies of Lender with respect to the security interests granted
hereunder are in addition to those set forth in the Financing Agreement, and
those which are now or hereafter available to Lender as a matter of law or
equity. Each right, power and remedy of Lender provided for herein or in the
Financing Agreement, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein, and the exercise by Lender of any one or more of
such rights, powers or remedies does not preclude the simultaneous or later
exercise by Lender of any other rights, powers or remedies.
 


 
1

--------------------------------------------------------------------------------

 


IN  WITNESS  WHEREOF,  the  parties  have  executed  this  Agreement  as  of  the  date  first  written
above.


 

GRANTOR:      LENDER:   INUVO, INC.      BRIDGE BANK, NATIONAL ASSOCIATION      
     
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
                      Address for Notices:     Address for Notices:   Attn:
Wally Ruiz     Attn:   Lee Shodiss   15550 Lightwave Drive, Suite 300      55
Almaden Blvd. Ste. 100   Clearwater, FL 33670     San Jose, CA   95113   Fax:
(727) 324-0063      Tel: (408) 423-8500         Fax:(408) 423-8510              
       

 
                                                                      

 
2

--------------------------------------------------------------------------------

 
                                                                      





EXHIBIT A


COPYRIGHTS
Please Check if No Copyrights Exist o



 Type of Work   Title:   International
Standard Serial
Number (ISSN):
   
Registration
Number:
   
Filing
Date:
   
Preregistered?
                                                                               
                                                                               
                                                                               
                                                                   







 
3

--------------------------------------------------------------------------------

 



 




EXHIBIT B



TRADEMARKS
Please Check if No Trademarks Exist o
 


 Mark / Title:
 
U.S. Serial
Number:
 
U.S. Registration
Number:
   
UPTO Reference
Number:
   
Filing
Date:
                                                                               
                                                                               
                                                                               
           








 
4

--------------------------------------------------------------------------------

 


 
EXHIBIT C


PATENTS
Please Check if No Patents Exist o
 
 


 Title:
 
Patent Number:
 
Application Serial
Number:
   
Issued or
Published?
   
Issue
Date:
                                                                               
                                                                               
                                                                               
           


 
5
 
 





